As filed with the Securities and Exchange Commission on March 17, 2014 File No. 333-193755 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] Franklin Investors Securities Trust (Exact Name of Registrant as Specified in Charter) (650) 312-2000 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Title of the securities being registered: Class A1, Class R6 and Advisor Class Shares of common stock, no par value, of Franklin Adjustable U.S. Government Securities Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933. FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”) scheduled for May 30, 2014, at 2:00 p.m., Pacific time. They discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy to vote on important issues relating to Limited Maturity Fund. If you complete, sign and return a proxy card, we’ll vote it exactly as you tell us. If you simply sign and return a proxy card, we’ll vote it in accordance with the Board of Trustees’ recommendations on page 3 of the Prospectus/Proxy Statement. We urge you to spend a few minutes reviewing the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on May 30, 2014 To the Shareholders of Franklin Limited Maturity U.S. Government Securities Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”), a series of Franklin Investors Securities Trust (the “Trust”), will be held at Limited Maturity Fund’s offices, One Franklin Parkway, San Mateo, CA, 94403-1906, on May 30, 2014, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between Limited Maturity Fund and Franklin Adjustable U.S. Government Securities Fund (“Adjustable U.S. Government Fund”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of Limited Maturity Fund by Adjustable U.S. Government Fund in exchange solely for shares of Adjustable U.S. Government Fund, (ii) the distribution of such shares to the shareholders of Limited Maturity Fund, and (iii) the complete liquidation and dissolution of Limited Maturity Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely describes the transaction proposed for Limited Maturity Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on February 14, 2014 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Karen L. Skidmore Secretary March 17, 2014 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy, by giving written notice of revocation to Limited Maturity Fund at any time before the proxy is exercised, or by voting in person at the Meeting. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. This means the term is explained in our glossary section. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 2 What proposal will be voted on? 2 How will the Transaction affect me? 4 How will shareholder voting be handled? 6 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS 6 How do the investment goals, strategies and policies of the Funds compare? 6 What are the principal risks of an investment in a Fund? 7 What are the distribution and purchase procedures of the Funds? 8 What are the redemption procedures and exchange privileges of the Funds? 8 Who manages the Funds? 8 What are the Funds’ investment management fees? 10 What are the fees and expenses of each Fund and what might they be after the Transaction? 11 How do the performance records of the Funds compare? 14 Where can I find more financial and performance information about the Funds? 15 What are other key features of the Funds? 16 REASONS FOR THE TRANSACTION 17 INFORMATION ABOUT THE TRANSACTION 18 How will the Transaction be carried out? 18 Who will pay the expenses of the Transaction? 19 What are the federal income tax consequences of the Transaction? 19 What should I know about Adjustable U.S. Government Fund Shares? 20 What are the capitalizations of the Funds and what might Adjustable U.S. Government Fund’s capitalization be after the Transaction? 20 i COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS 21 Are there any significant differences between the investment goals, strategies, policies and risks of the Funds? 21 How do the investment restrictions of the Funds differ? 23 What are the principal risk factors associated with investments in the Funds? 23 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 25 INFORMATION ABOUT THE FUNDS 28 FURTHER INFORMATION ABOUT THE FUNDS 29 VOTING INFORMATION 31 How many votes are necessary to approve the Plan? 31 How do I ensure my vote is accurately recorded? 31 May I revoke my proxy? 32 What other matters will be voted upon at the Meeting? 32 Who is entitled to vote? 32 How will proxies be solicited? 32 Are there dissenters’ rights? 33 PRINCIPAL HOLDERS OF SHARES 33 SHAREHOLDER PROPOSALS 34 ADJOURNMENT 34 GLOSSARY 35 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 36 A. Form of Plan of Reorganization B. Prospectus of Franklin Adjustable U.S. Government Securities Fund - Class A, Class A1, Class C, Class R6 and Advisor Class shares, dated March 1, 2014 (enclosed) C. Principal Holders of Securities ii PROSPECTUS/PROXY STATEMENT Dated March 6, 2014 Acquisition of Substantially All of the Assets of FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND By and in Exchange for Shares of FRANKLIN ADJUSTABLE U.S. GOVERNMENT SECURITIES FUND (each a series of Franklin Investors Securities Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”). At the Meeting, shareholders of Limited Maturity Fund will be asked to approve or disapprove a Plan of Reorganization (the “Plan”). If Limited Maturity Fund shareholders vote to approve the Plan, substantially all of the assets of Limited Maturity Fund will be acquired by Franklin Adjustable U.S. Government Securities Fund (“Adjustable U.S. Government Fund”) in exchange for shares of Adjustable U.S. Government Fund - Class A1 (“Adjustable U.S. Government Fund Class A1 shares”), Adjustable U.S. Government Fund -Class R6 (“Adjustable U.S. Government Fund Class R6 shares”), and Adjustable U.S. Government Fund - Advisor Class (“Adjustable U.S. Government Fund Advisor Class shares” and, all together, “Adjustable U.S. Government Fund Shares”). The principal offices of the Trust are located at One Franklin Parkway, San Mateo, CA 94403-1906. You can reach the offices of the Trust by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the Trust’s offices, One Franklin Parkway, San Mateo, CA, on May 30, 2014 at 2:00 p.m., Pacific time. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about March 17, 2014. If Limited Maturity Fund shareholders vote to approve the Plan, you will receive Adjustable U.S. Government Fund Class A1 shares of equivalent aggregate net asset value (“NAV”) to your investment in Class A shares of Limited Maturity Fund, Adjustable U.S. Government Fund Class R6 shares of equivalent aggregate NAV to your investment in Class R6 shares of Limited Maturity Fund, and Adjustable U.S. Government Fund Advisor Class shares of equivalent aggregate NAV to your investment in Advisor Class shares of Limited Maturity Fund. Limited Maturity Fund will then be liquidated and dissolved. Limited Maturity Fund and Adjustable U.S. Government Fund (each, a “Fund” and, collectively, the “Funds”) have similar investment goals, but have certain differences in strategies and risks. 1 Each Fund seeks to provide investors with a high level of current income. Limited Maturity Fund seeks a high level of current income as is consistent with prudent investing, while seeking preservation of shareholders’ capital, and Adjustable U.S. Government Fund seeks a high level of current income while providing lower volatility of principal than a fund that invests in fixed-rate securities. This Prospectus/Proxy Statement includes information about the Plan and Adjustable U.S. Government Fund that you should know before voting on the Plan. You should retain this Prospectus/Proxy Statement for future reference. Additional information about Adjustable U.S. Government Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: The Prospectus of Adjustable U.S. Government Fund - Class A, Class A1, Class C, Class R6 and Advisor Class dated March 1, 2014 (the “Adjustable U.S. Government Fund Prospectus”), which is enclosed with and considered a part of this Prospectus/Proxy Statement. A Statement of Additional Information (“SAI”) dated March 1, 2014, relating to this Prospectus/Proxy Statement, which has been filed with the SEC and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Adjustable U.S. Government Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Adjustable U.S. Government Fund Prospectus (enclosed as Exhibit B). What proposal will be voted on? At a meeting held on December 5, 2013, the Board considered a proposal to reorganize Limited Maturity Fund with and into Adjustable U.S. Government Fund, approved the Plan, and voted to recommend that shareholders of Limited Maturity Fund vote to approve the Plan. In addition, the Board concluded that the Plan is in the best interests of each Fund and its shareholders. If shareholders of Limited Maturity Fund vote to approve the Plan, substantially all of Limited Maturity Fund’s assets will be transferred to Adjustable U.S. Government Fund in exchange for Adjustable U.S. Government Fund Shares of equivalent aggregate NAV. If shareholders of Limited Maturity Fund approve the Plan, your Class A, Class R6, or Advisor Class shares of Limited Maturity Fund will be exchanged for Class A1, Class R6 and Advisor Class shares of equivalent aggregate NAV of Adjustable U.S. Government Fund. Because the Funds have different NAVs per share, the number of Adjustable U.S. Government Fund Shares that you receive will likely be different than the number of Limited Maturity Fund shares that you own, 2 but the total value of your investment will be the same immediately before and after the exchange. After Adjustable U.S. Government Fund Shares are distributed to Limited Maturity Fund shareholders, Limited Maturity Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the Transaction.) As a result of the Transaction, you will cease to be a shareholder of Limited Maturity Fund and will become a shareholder of Adjustable U.S. Government Fund. This exchange is expected to occur on or about June 18, 2014. Franklin Advisers, Inc. (FAV) serves as investment manager to both Funds. The investment goals of Limited Maturity Fund and Adjustable U.S. Government Fund are similar, but there are differences in certain strategies and risks. Each Fund seeks to provide investors with a high level of current income. Limited Maturity Fund seeks a high level of current income as is consistent with prudent investing, while seeking preservation of shareholders capital. Adjustable U.S. Government Fund seeks a high level of current income while providing lower volatility of principal than a fund that invests in fixed-rate securities. While both Funds are short duration government securities funds that have high allocations to adjustable rate mortgage securities, the Adjustable U.S. Government Fund has a substantially greater allocation to these securities. Also, the Limited Maturity Fund has greater exposure to other types of U.S. government securities, including inflation-protected securities. For the reasons set forth in the Reasons for the Transaction section of this Prospectus/Proxy Statement, the Board, including the Trustees who are not interested persons of the Trust as such term is defined in the Investment Company Act of 1940 (1940 Act) (the Independent Trustees), has determined that the Transaction is in the best interests of each Fund and its shareholders. The Board also concluded that no dilution in value would result to the shareholders of either Fund as a result of the Transaction. A large portion of Limited Maturity Funds portfolio assets will be sold in connection with the Transaction as distinct from normal portfolio turnover. Such repositioning of Limited Maturity Funds portfolio assets may occur before or after the closing of the Transaction. It is not anticipated that the sale of securities in connection with the Transaction will result in any material amounts of capital gains to be distributed to Limited Maturity Funds shareholders. Limited Maturity Fund will incur transaction costs due to the repositioning of its portfolio, but it believes that these portfolio transaction costs will be immaterial in amount. It is expected that Limited Maturity Fund shareholders will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their Limited Maturity Fund shares for Adjustable U.S. Government Fund Shares. You should, however, consult your tax adviser regarding the effect, if any, of the Transaction, in light of your individual circumstances. You should also consult your tax adviser about state and local tax consequences. For more information about the tax consequences of the Transaction, please see the section Information about the Transaction - What are the federal income tax consequences of the Transaction? 3 THE BOARD RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of Limited Maturity Fund and become a shareholder of Adjustable U.S. Government Fund. It is anticipated that the Transaction will benefit you as follows: Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the Class A1 shares and Advisor Class shares of the Adjustable U.S. Government Fund are less than those of the corresponding share class of the Limited Maturity Fund, and the annual total operating expenses of the Class R6 shares of the Adjustable U.S. Government Fund are the same as the Class R6 shares of the Limited Maturity Fund. In addition, FAV believes that it is unlikely that Limited Maturity Fund will experience significant future net sales that would allow Limited Maturity Funds expenses to decrease as a percentage of net assets by being spread across a larger asset base. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of the Adjustable U.S. Government Fund that will be received by shareholders of the Limited Maturity Fund in connection with the Transaction, based on the Adjustable Government Funds fiscal year ended October 31, 2013, with those of each class of shares of Limited Maturity Fund, based on its fiscal year ended October 31, 2013: ANNUAL FUND OPERATING EXPENSES 1 Share Class Limited Maturity Fund Adjustable U.S. Government Fund Class A/Class A1 % % 2 Class R6 % % Advisor Class % % 1. Expense ratios reflect annual fund operating expenses for October 31, 2013, the most recent fiscal year of each Fund. 2. Class A1 shares of the Adjustable U.S. Government Fund will commence operations on the closing date of the Transaction (estimated to be June 18, 2014). Shareholders of Limited Maturity Fund Class A shares will receive shares of Adjustable U.S. Government Class A1 shares. The figures shown represent the estimated expenses for Class A1 shares. Upon the reorganization of Limited Maturity Fund into Adjustable U.S. Government Fund, Limited Maturity Fund shareholders will become shareholders of a larger fund that may be able to achieve greater operating efficiencies. As of October 31, 2013, Adjustable U.S. Government Fund had a significantly larger asset base ($2.1 billion) than Limited Maturity Fund ($614 million). The Transaction is not projected to have a material impact on the expense ratio of Adjustable U.S. Government Fund. For a more detailed comparison of the Funds fees and expenses, see the sections below captioned What are the Funds investment management fees? and What are the fees and expenses of each of the Funds and what might they be after the Transaction? 4 In evaluating the Transaction, shareholders may also wish to consider the following: Management Fees. A difference in fee breakpoints between the two Funds would result in a higher investment management fee being paid under Adjustable U.S. Government Funds fee schedule than under Limited Maturity Funds fee schedule when Adjustable U.S. Government Funds assets are between $250 million and $5 billion (0.45% versus 0.50%). It should be noted, however, that the overall management fee for both Funds is currently 0.50%. Limited Maturity Fund Class A and Advisor Class shareholders are expected to experience a reduction in the overall total expense ratio that applies to their investment, and Limited Maturity Fund Class R6 shareholders overall total expense ratio is expected to remain the same. For more information, see the section titled Summary-What are the Funds investment management fees? Relative Performance . The two Funds have relatively similar performance. As provided in more detail below, for the year ended December 31, 2013, Limited Maturity Fund has slightly outperformed Adjustable U.S. Government Fund for ten year and since inception periods (since 1987). Adjustable U.S. Government Fund outperformed Limited Maturity Fund for the one year, three year and five year periods then ended. Adjustable U.S. Government Fund, however, has historically experienced lower levels of performance volatility than Limited Maturity Fund. The performance of each Funds Class A shares as of that date, without giving effect to applicable sales charges or redemption fees, is shown in the following table: Average Annual Total Return Limited Maturity Fund Adjustable U.S. Government Fund (at NAV) Class A Class A 1 As of 12/31/13 1 Year -0.29 % -0.16 % 3 Years % % 5 Years % % % 10 Years % Since Inception 2 % % 1. Adjustable U.S. Government Funds Class A1 shares are new, have been created in connection with the Transaction, and have not commenced operations. Returns are shown for Class A shares and have not been restated for differences in 12b-1 plans. Class A shares of the Adjustable U.S. Government Fund will have returns substantially similar to the Class A1 Shares because the share classes are invested in the same portfolio of securities. Annual returns will differ only to the extent that the Class A shares have a 0.25% Rule 12b-1 fee and the Class A1 shares have a 0.10% Rule 12b-1 fee. 2. Limited Maturity Funds inception date is April 15, 1987. Adjustable U.S. Government Funds inception date is October 20, 1987. More detailed performance information is included below under the section How do the performance records of the Funds compare? in this Prospectus/Proxy Statement. Costs of the Transaction. Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. FAV will pay the remaining 50% of such expenses. The total amount of the expenses for the Transaction is estimated to be approximately $194,753. 5 How will shareholder voting be handled? Shareholders who own shares of Limited Maturity Fund at the close of business on February 14, 2014, will be entitled to vote at the Meeting, and will be entitled to one vote for each full share and a proportionate fractional vote for each fractional share that they hold. Approval of the Transaction by Limited Maturity Fund requires the affirmative vote of the lesser of: (i) a majority of the outstanding shares of Limited Maturity Fund or (ii) 67% or more of the outstanding shares of Limited Maturity Fund present at or represented by proxy at the Meeting if the holders of more than 50% of the outstanding shares of Limited Maturity Fund are present or represented by proxy (Affirmative Majority Vote). Boston Financial Data Services has been retained by Limited Maturity Fund to collect and tabulate shareholder votes. Please vote by proxy as soon as you receive this Prospectus/Proxy Statement. You may place your vote by completing, signing, and mailing the enclosed proxy card, by calling the number on the enclosed proxy card, or via the Internet by following the instructions on the enclosed proxy card. If you vote by any of these methods, the persons appointed as proxies will officially cast your votes at the Meeting. You can revoke your proxy or change your voting instructions at any time until the vote is taken at the Meeting. You may also attend the Meeting and cast your vote in person at the Meeting. For more details about shareholder voting, see the Voting Information section of this Prospectus/Proxy Statement. COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS How do the investment goals, strategies and policies of the Funds compare? The investment goals of Limited Maturity Fund and Adjustable U.S. Government Fund are similar, but there are differences in certain strategies and risks. Investment Goals. Limited Maturity Fund seeks a high level of current income as is consistent with prudent investing while seeking preservation of shareholders capital. Adjustable U.S. Government Fund seeks a high level of current income, while providing lower volatility of principal than a fund that invests in fixed-rate securities. Principal Investment Strategies. The following is a comparison of the Funds principal investment strategies which are non-fundamental ( i.e ., they may be changed without shareholder approval): Adjustable U.S. Government Fund Limited Maturity Fund Under normal market conditions, the Fund Under normal market conditions, the Fund invests at least 80% of its net assets in invests at least 80% of its net assets in adjustable rate U.S. Government mortgage securities with a dollar-weighted average securities, including adjustable rate mortgage maturity of less than 10 years and issued or securities (ARMS) and other mortgage-backed guaranteed by the U.S. government, its securities with interest rates that adjust 6 periodically to reflect prevailing market agencies, or instrumentalities. interest rates, which are issued or guaranteed by the U.S. government, its agencies or instrumentalities, including government sponsored entities. May invest up to 20% of its net assets in other Generally invests a substantial portion of its securities, including fixed-rate mortgage- assets in mortgage-backed securities including backed securities, mortgage-backed securities ARMS, but the Fund also invests in direct issued by a private entity, direct obligations of obligations of the U.S. government (such as the U.S. government such as Treasury bills, Treasury bonds, bills and notes) and in bonds or notes or of its agencies, securities issued or guaranteed by the U.S. instrumentalities or sponsored enterprises, and government, its agencies or instrumentalities, in repurchase agreements collateralized by including government sponsored entities. U.S. government or government agency securities. Up to 100% of the Funds assets may be Up to 100% of the Funds assets may be invested in a temporary defensive manner by invested in a temporary defensive manner by holding all or a substantial portion of the holding all or a substantial portion of the Funds assets in cash, cash equivalents or other Funds assets in cash, cash equivalents or other high quality short-term investments. high quality short-term investments. Currently maintains the average dollar- weighted maturity of its fixed-rate portfolio in a range of one to five years. May also invest in U.S. inflation-indexed securities issued by governments and municipal issuers. May also invest in callable agency securities, which give the issuer (the U.S. government agency) the right to redeem the security prior to maturity. For more information about the investment goals, strategies and policies of the Funds, please see the section entitled Comparison of Investment Goals, Strategies, Policies and Risks in this Prospectus/Proxy Statement. What are the principal risks of an investment in a Fund? Investments in both Funds involve risks common to most mutual funds. You could lose money by investing in either Fund. The following is a comparison of the Funds principal risks: 7 Adjustable U.S. Government Fund Limited Maturity Fund Interest Rate Interest Rate Mortgage-Backed Securities . Mortgage-Backed Securities Extension Extension Prepayment Prepayment Adjustable/Variable Rate Securities Adjustable/Variable Rate Securities Credit Credit Income Income Market Market Management Management Inflation-Indexed Securities Adjustable U.S. Government Fund has substantially more of its assets invested in mortgage-backed securities than Limited Maturity Fund (99% versus 54% as of October 31, 2013). As a result, the risks related to those investments are greater for Adjustable U.S. Government Fund. To the extent that Limited Maturity Fund invests in inflation-indexed securities as a principal investment, Limited Maturity Fund is subject to a greater degree to the risks associated with inflation-indexed securities than Adjustable U.S. Government Fund which does not invest in inflation-indexed securities as a principal investment. For more information about the principal risks of Limited Maturity Fund and Adjustable U.S. Government Fund, please see the section “Comparison of Investment Goals, Strategies, Policies and Risks” in this Prospectus/Proxy Statement. What are the distribution and purchase procedures of the Funds? Shares of each Fund are sold on a continuous basis by Franklin Templeton Distributors, Inc. (“Distributors”). Class A shares of Limited Maturity Fund and Class A1 shares of Adjustable U.S. Government Fund are generally sold at NAV per share plus a sales charge. Class R6 and Advisor Class shares of each Fund are not subject to a sales charge. Holders of Class A shares of Limited Maturity Fund will not be assessed a sales charge on their receipt of Adjustable U.S. Government Fund Class A1 shares in connection with the Transaction. No contingent deferred sales charge (“CDSC”) will be charged to Limited Maturity Fund shareholders in connection with the exchange of their shares pursuant to the terms of the Transaction. What are the redemption procedures and exchange privileges of the Funds? Each Fund offers the same redemption features pursuant to which redemption proceeds are remitted by check after prompt receipt of proper documents, including signature guarantees under certain circumstances. Each Fund has the same exchange privileges. Shares of each Fund may be redeemed at its respective NAV per share. However, redemptions of Class A shares of Limited Maturity Fund and Adjustable U.S. Government Fund Class A1 shares that were purchased without an initial sales charge generally are subject to a 0.75% CDSC if redeemed within 18 months of their purchase. Who manages the Funds? The management of the business and affairs of each Fund is the responsibility of the Board. 8 Each Fund is a diversified series of the Trust, an open-end management investment company, commonly called a mutual fund. The Trust was originally organized as a Massachusetts business trust on December 22, 1986, was reorganized effective March 1, 2008, as a Delaware statutory trust and is registered with the SEC. FAV serves as investment manager for both Funds. FAV is a wholly owned subsidiary of Franklin Resources, Inc. (FRI). FRI is a publicly owned holding company with its principal offices located at One Franklin Parkway, San Mateo, CA 94404-1906. FAV and its affiliates serve as investment manager or administrator to 48 registered investment companies, with approximately 128 U.S.-based funds or series. FRI had more than $857 billion in assets under management as of January 31, 2014. A principal shareholder of FRI is Rupert H. Johnson, Jr., who owned approximately 16.98% of its outstanding shares as of December 31, 2013. The shares deemed to be beneficially owned by Rupert H. Johnson, Jr. include certain shares held by a private charitable foundation or by his spouse, of which he disclaims beneficial ownership. Rupert H. Johnson, Jr. is a Trustee of the Trust. Adjustable U.S. Government Fund Management Team. Adjustable U.S. Government Fund is managed by a team of dedicated professionals focused on adjustable U.S. government mortgage-backed securities. The portfolio managers on the team are Paul Varunok and Roger A. Bayston. Mr. Paul Varunok has been lead portfolio manager of Adjustable U.S. Government Fund since 2003. He has primary responsibility for the investments of Adjustable U.S. Government Fund. He has final authority over all aspects of Adjustable U.S. Government Funds investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which he may perform these functions, and the nature of these functions, may change from time to time. He joined Franklin Templeton Investments in 2001. Mr. Roger Bayston, a Chartered Financial Analyst, has been a portfolio manager of Adjustable U.S. Government Fund since 1991, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1991. The Statement of Additional Information for Adjustable U.S. Government Fund dated March 1, 2014, as amended and supplemented to date (Adjustable U.S. Government Fund SAI), provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of securities in Adjustable U.S. Government Fund. For information on how to obtain a copy of Adjustable U.S. Government Fund SAI, please see the section entitled Information about the Funds. Limited Maturity Fund Management Team. Limited Maturity Fund is managed by a team of dedicated professionals focused on investments in securities with a dollar weighted average maturity of less than 10 years and issued or guaranteed by the U.S. government, its agencies, or instrumentalities. The portfolio managers of the team are Kent Burns and Paul Varunok. Mr. Kent Burns, a Chartered Financial Analyst, has been a lead portfolio manager of the Fund 9 since 2003. He joined Franklin Templeton Investments in 1994. Mr. Paul Varunok has been a lead portfolio manager of the Fund since 2005. He joined Franklin Templeton Investments in 2001. The portfolio managers of Limited Maturity Fund have equal authority over all aspects of Limited Maturity Fund’s investment portfolio, including, but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The Statement of Additional Information for Limited Maturity Fund dated March 1, 2014, as amended and supplemented to date, (“Limited Maturity Fund SAI”) provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in Limited Maturity Fund. For information on how to obtain a copy of the Limited Maturity Fund SAI, please see the section entitled “Information about the Funds.” What are the Funds’ investment management fees? The overall annual investment management fee for both Funds is currently 0.50%. However, as shown in the table below, the base fee and breakpoints in Limited Maturity Fund’s investment management agreement differ from those of Adjustable U.S. Government Fund. Limited Maturity Fund has an investment management fee that is lower than Adjustable U.S. Government Fund’s for the portion of its net assets over $250 million but less than $5 billion. Once net assets exceed $5 billion, the management fee of Adjustable U.S. Government Fund on its assets in excess of $5 billion drops to 0.440% with two additional breakpoints thereafter. As noted above, Limited Maturity Fund Class A and Adviser Class shareholders in all classes except R6 are expected to experience a reduction in the overall total expense ratio that applies to their investment. Shareholders in Class R6 are expected to experience no change in the overall total expense ratio that applies to their investment, and Limited Maturity Fund Class R6 shareholders’ overall total expense ratio is expected to remain the same. Limited Maturity Fund Adjustable U.S. Government Fund 0.625% of the value of net assets up to and including 0.500% of the value of net assets up to and including $5 $100 million billion 0.500% of the value of net assets over $100 million and 0.440% of the value of net assets over $5 billion up to an not over $250 million including $10 billion. 0.450% of the value of net assets in excess of $250 0.410% of the value of net assets over $10 billion up to million an including $15 billion 0.380% of the value of its net assets over $15 billion For the fiscal year ended October 31, 2013, Adjustable U.S. Government Fund paid management fees of $10,576,248 and administrative fees of $1,221,211. Effective May 1, 2013, Adjustable U.S. Government Fund combined its investment management and administrative fee agreements. The fees paid under the combined agreement do not exceed the aggregate fees that were paid 10 under the separate agreements. If the combined agreements would have been in effect for the entire fiscal year, the Adjustable U.S. Government Fund would have paid management fees of $11,797,459, or 0.50% of Adjustable U.S. Government Fund’s average daily net assets. The Limited Maturity Fund paid management fees, net of fee waivers, in the amount of $2,706,433, or 0.50% of Limited Maturity Fund’s average daily net assets (The Limited Maturity Fund did not have separate investment management and administrative agreements). A discussion regarding the basis for the Board’s approving the investment management agreement for each Fund is available in each Fund’s most recent Annual Report to Shareholders for the fiscal year ended October 31, 2013. Each Fund has an investment management arrangement that includes both investment management and administrative services, and the agreements are substantially similar. FAV has subcontracted with Franklin Templeton Services LLC (“FT Services”) to provide administrative services and facilities to the Funds. For such services FAV pays FT Services an administrative fee out of its investment management fees from the Fund. What are the fees and expenses of each Fund and what might they be after the Transaction? The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds. The tables also show the estimated fees and expenses for Adjustable U.S. Government Fund, assuming that Limited Maturity Fund approves the Plan and that the Transaction had been completed as of the beginning of Adjustable U.S. Government Fund’s last completed fiscal year. The purpose of the tables is to assist you in understanding the various costs and expenses that you will bear directly or indirectly as a shareholder of Adjustable U.S. Government Fund. You will not pay any initial or deferred sales charge in connection with the Transaction. TABLE OF SHAREHOLDER FEES (both Funds) The following table shows shareholder fees paid directly from a new investment, which will remain the same after the Transaction. You will not pay these charges in connection with the Transaction. Shareholder Fees (fees paid Class A/ directly from your investment) Class A1 Class R6 Advisor Class Maximum sales charge (load) imposed on purchase (as a percentage 2.25% None None of offering price) Maximum deferred sales charge (load) (as a percentage of the lower None 1 None None of original purchase price or sales proceeds) 1. There is a 0.75% CDSC that applies to investments of $1 million or more if sold within 18 months following their purchase. 11 ANNUAL OPERATING EXPENSE TABLE FOR CLASS A SHARES OF LIMITED MATURITY FUND AND ADJUSTABLE U.S. GOVERNMENT FUND CLASS A1 SHARES, AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING Pro-Forma EXPENSES (expenses that you pay each Adjustable U.S. Adjustable U.S. year as a percentage of the value of your Limited Maturity Government Government investment) 1 Fund Fund Fund 3 (Class A) (Class A1) (Class A1) Management fees 0.50% 0.50% 0.50% Distribution and service (12b-1) fees 0.10% 0.10% 0.10% Other expenses 2 0.19% 0.12% 0.12% Total annual Fund operating expenses 0.79% 0.72% 0.72% 1. Expense ratios reflect annual fund operating expenses for October 31, 2013, the most recent fiscal year of each Fund. 2. Class A1 shares of the Adjustable U.S. Government Fund will commence operations on the closing date of the Transaction (estimated to be June 18, 2014). Shareholders of Limited Maturity Fund Class A shares will receive Adjustable U.S. Government Class A1 shares. The figures shown represent the estimated expenses for Class A1 shares. 3. Pro Forma expenses are based on current and anticipated Adjustable U.S. Government Fund expenses as if the Transaction had been effective as of November 1, 2012 and include the estimated costs of the Transaction of approximately $48,688 to be borne by Adjustable U.S. Government Fund. Example This example can help you compare the cost of investing in Limited Maturity Fund’s Class A shares with the cost of investing in Adjustable U.S. Government Fund Class A1 shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period; and You sell your shares at the end of the period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Limited Maturity Fund - Class A $ 1 $ $ $ Adjustable U.S. Government Fund - Class A1 $ 1 $ $ $ Pro Forma Adjustable U.S. Government Fund - Class $ 1 $ $ $ A1 (assuming the Transaction is completed) 1. Assumes a CDSC will not apply. 12 ANNUAL OPERATING EXPENSE TABLE FOR CLASS R6 SHARES OF THE FUNDS, AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING Pro-Forma EXPENSES (expenses that you pay each Adjustable U.S. Adjustable U.S. year as a percentage of the value of your Limited Maturity Government Government investment) 1 Fund Fund Fund 2 (Class R6) (Class R6) (Class R6) Management fees 0.50% 0.50% 0.50% Distribution and service (12b-1) fees None None None Other expenses 0.04% 0.04% 0.04% Total annual Fund operating expenses 0.54% 0.54% 0.54% 1. Expense ratios reflect annual fund operating expenses for October 31, 2013, the most recent fiscal year of each Fund. 2. Pro Forma expenses are based on current and anticipated Adjustable U.S. Government Fund expenses as if the Transaction had been effective as of November 1, 2012 and include the estimated costs of the Transaction of approximately $48,688 to be borne by Adjustable U.S. Government Fund. Example This example can help you compare the cost of investing in Limited Maturity Fund’s Class R6 shares with the cost of investing in Adjustable U.S. Government Fund Class R6 shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; and The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Limited Maturity Fund - Class R6 $
